UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 21386 Dreyfus Manager Funds I (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2016-June 30, 2017 Item 1. Proxy Voting Record Dreyfus Manager Funds I Dreyfus Research Long/Short Equity Fund AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 19, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Fernando Aguirre For For Management 1 b Elect Director Mark T. Bertolini For For Management 1 c Elect Director Frank M. Clark For For Management 1 d Elect Director Betsy Z. Cohen For For Management 1 e Elect Director Molly J. Coye For For Management 1 f Elect Director Roger N. Farah For For Management 1 g Elect Director Jeffrey E. Garten For For Management 1 h Elect Director Ellen M. Hancock For For Management 1 i Elect Director Richard J. Harrington For For Management 1 j Elect Director Edward J. Ludwig For For Management 1 k Elect Director Joseph P. Newhouse For For Management 1 l Elect Director Olympia J. Snowe For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency None One Year Management 6 A Report on Lobbying Payments and Policy Against Against Shareholder 6 B Report on Gender Pay Gap Against Against Shareholder AIRTAC INTERNATIONAL GROUP Ticker: 1590 Security ID: G01408106 Meeting Date: MAY 16, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Business Operations Report and For For Management Consolidated Financial Statements 2 Approve Profit Distribution For For Management 3 Amend Articles of Association For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Transact Other Business None Against Management - ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. Ticker: MDRX Security ID: 01988P108 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Mara G. Aspinall For For Management 1 b Elect Director Paul M. Black For For Management 1 c Elect Director P. Gregory Garrison For For Management 1 d Elect Director Jonathan J. Judge For For Management 1 e Elect Director Michael A. Klayko For For Management 1 f Elect Director Yancey L. Spruill For For Management 1 g Elect Director Dave B. Stevens For For Management 1 h Elect Director David D. Stevens For For Management 1 i Elect Director Ralph H. 'Randy' Thurman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Grant Thornton LLP as Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management - ALPS ELECTRIC CO. LTD. Ticker: Security ID: J01176114 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 15 Elect Director Kataoka, Masataka For For Management Elect Director Kuriyama, Toshihiro For For Management Elect Director Kimoto, Takashi For For Management Elect Director Sasao, Yasuo For For Management Elect Director Amagishi, Yoshitada For For Management Elect Director Umehara, Junichi For For Management Elect Director Edagawa, Hitoshi For For Management Elect Director Daiomaru, Takeshi For For Management Elect Director Okayasu, Akihiko For For Management Elect Director Saeki, Tetsuhiro For For Management Elect Director Kega, Yoichiro For For Management Elect Director Sato, Hiroyuki For For Management - AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 02, 2017 Meeting Type: Annual Record Date: JAN 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ornella Barra For For Management Elect Director Steven H. Collis For For Management Elect Director Douglas R. Conant For For Management Elect Director D. Mark Durcan For For Management Elect Director Richard W. Gochnauer For For Management Elect Director Lon R. Greenberg For For Management Elect Director Jane E. Henney For For Management Elect Director Kathleen W. Hyle For For Management Elect Director Michael J. Long For For Management Elect Director Henry W. McGee For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Provide Directors May Be Removed With For For Management or Without Cause - AMICUS THERAPEUTICS, INC. Ticker: FOLD Security ID: 03152W109 Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ted W. Love For For Management Elect Director Robert Essner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 28, 2017 Meeting Type: Annual Record Date: DEC 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James Bell For For Management Elect Director Tim Cook For For Management Elect Director Al Gore For For Management Elect Director Bob Iger For For Management Elect Director Andrea Jung For Against Management Elect Director Art Levinson For For Management Elect Director Ron Sugar For For Management Elect Director Sue Wagner For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Disclose Charitable Contributions Against Against Shareholder 6 Adopt Policy to Increase Diversity of Against Against Shareholder Senior Management and Board of Directors 7 Proxy Access Amendments Against Against Shareholder 8 Engage Outside Independent Experts for Against Against Shareholder Compensation Reforms 9 Adopt Share Retention Policy For Against Against Shareholder Senior Executives - ARIAD PHARMACEUTICALS, INC. Ticker: ARIA Security ID: A100 Meeting Date: JUL 21, 2016 Meeting Type: Annual Record Date: MAY 25, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 a Elect Director Alexander J. Denner For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors - ARISTA NETWORKS, INC. Ticker: ANET Security ID: Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark Templeton For For Management Elect Director Nikos Theodosopoulos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management - ASSA ABLOY AB Ticker: ASSA B Security ID: W0817 X204 Meeting Date: APR 26, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive President's Report None None Management 8 a Receive Financial Statements and None None Management Statutory Reports 8 b Receive Auditor's Report on None None Management Application of Guidelines for Remuneration for Executive Management 8 c Receive Board's Proposal on None None Management Distribution of Profits 9 a Accept Financial Statements and For For Management Statutory Reports 9 b Approve Allocation of Income and For For Management Dividends of SEK 3.00 Per Share 9 c Approve Discharge of Board and For For Management President 10 Determine Number of Members (9) and For For Management Deputy Members (0) of Board; 11 Approve Remuneration of Directors in For For Management the Amount of SEK 2 million for Chairman, SEK 850,000 for Vice Chairman, and SEK 600,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 12 Reelect Lars Renstrom, Carl Douglas, For For Management Ulf Ewaldsson, Eva Karlsson, Birgitta Klasen, Eva Lindqvist, Johan Molin and Jan Svensson as Directors; Elect Sofia Schorling Hogberg as New Directors; Ratify PriceWaterhouseCoopers as Auditors 13 Elect Carl Douglas, Mikael Ekdahl, For For Management Liselott Ledin, Marianne Nilsson, and Anders Oscarsson as Members of Nominating Committee 14 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 15 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 16 Approve 2hare Matching Plan For Against Management 17 Close Meeting None None Management - BARLOWORLD LTD Ticker: BAW Security ID: S08470189 Meeting Date: FEB 08, 2017 Meeting Type: Annual Record Date: FEB 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Year the Ended 30 September 2016 2 Re-elect Dumisa Ntsebeza as Director For For Management 3 Re-elect Sango Ntsaluba as Chairman of For For Management the Audit Committee 4 Re-elect Babalwa Ngonyama as Member of For For Management the Audit Committee 5 Re-elect Frances Edozien as Member of For For Management the Audit Committee 6 Reappoint Deloitte and Touche as For For Management Auditors of the Company with Bongisipho Nyembe as the Individual Registered Auditor and Authorise Their Remuneration 7 Approve Remuneration Policy For For Management Approve Fees for the Chairman of the For For Management Board Approve Fees for the Resident For For Management Non-executive Directors Approve Fees for the Non-resident For For Management Non-executive Directors Approve Fees for the Chairman of the For For Management Audit Committee (Resident) Approve Fees for the Resident Members For For Management of the Audit Committee Approve Fees for the Non-resident For For Management Members of the Audit Committee Approve Fees for the Chairman of the For For Management Remuneration Committee (Non-resident) Approve Fees for the Chairman of the For For Management Remuneration Committee (Resident) Approve Fees for the Chairman of the For For Management Social, Ethics and Transformation Committee (Resident) Approve Fees for the Chairman of the For For Management Risk and Sustainability Committee (Resident) Approve Fees for the Chairman of the For For Management General Purposes Committee (Resident) Approve Fees for the Chairman of the For For Management Nomination Committee (Resident) Approve Fees for the Resident Members For For Management of Each of the Board Committees Other Than Audit Committee Approve Fees for the Non-resident For For Management Members of Each of the Board Committees 2 Approve Financial Assistance in Terms For For Management of Section 45 of the Companies Act 3 Authorise Repurchase of Issued Share For For Management Capital - BASF SE Ticker: BAS Security ID: D06216317 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2016 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 3.00 per Share 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2016 4 Approve Discharge of Management Board For For Management for Fiscal 2016 5 Ratify KPMG AG as Auditors for Fiscal For For Management 6 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 7 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 10 Billion; Approve Creation of EUR 117.6 Million Pool of Capital to Guarantee Conversion Rights 8 Approve Remuneration of Supervisory For For Management Board - BIOMARIN PHARMACEUTICAL INC. Ticker: BMRN Security ID: 09061G101 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jean-Jacques Bienaime For For Management Elect Director Willard Dere For For Management Elect Director Michael Grey For For Management Elect Director Elaine J. Heron For For Management Elect Director V. Bryan Lawlis For For Management Elect Director Alan J. Lewis For For Management Elect Director Richard A. Meier For For Management Elect Director David Pyott For For Management Elect Director Dennis J. Slamon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Increase Authorized Common Stock For For Management - CARL ZEISS MEDITEC AG Ticker: AFX Security ID: D14895102 Meeting Date: MAY 30, 2017 Meeting Type: Annual Record Date: MAY 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2015/16 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.42 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2015/16 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2015/16 5 Ratify Ernst & Young GmbH as Auditors For For Management for Fiscal 2016/17 6 Approve Creation of EUR 12.2 Million For Against Management Pool of Capital without Preemptive Rights 7 Approve Affiliation Agreement with For For Management Subsidiary Carl Zeiss Meditec Asset Management Verwaltungsgesellschaft mbH - CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 06, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Micky Arison as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 2 Re-elect Jonathon Band as a Director For For Management of Carnival Corporation and as a Director of Carnival plc. 3 Elect Helen Deeble as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 4 Re-elect Arnold W. Donald as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 5 Re-elect Richard J. Glasier as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 6 Re-elect Debra Kelly-Ennis as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 7 Re-elect John Parker as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 8 Re-elect Stuart Subotnick as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 9 Re-elect Laura Weil as a Director of For For Management Carnival Corporation and as a Director of Carnival plc. 10 Re-elect Randall J. Weisenburger as a For For Management Director of Carnival Corporation and as a Director of Carnival plc. 11 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Approve Directors' Remuneration Report For For Management (in accordance with legal requirements applicable to UK companies) 14 Approve Remuneration Policy set out in For For Management Section B of Part II of the Carnival plc Directors' Remuneration Report (in accordance with legal requirements applicable to UK companies). 15 Reappoint the UK firm of For For Management PricewaterhouseCoopers LLP as independent auditors for Carnival plc and ratify the U.S. firm of PricewaterhouseCoopers LLP as the independent registered certified public accounting firm for Carnival Corporation. 16 Authorize the Audit Committee of For For Management Carnival plc to agree the remuneration of the independent auditors of Carnival plc. 17 Receive the UK Accounts and Reports of For For Management the Directors and Auditors of Carnival plc for the year ended November 30, 2016 (in accordance with legal requirements applicable to UK companies). 18 Authorize Issue of Equity with For For Management Pre-emptive Rights 19 Authorize Issue of Equity without For For Management Pre-emptive Rights 20 Authorize Share Repurchase Program For For Management - CATCHER TECHNOLOGY CO., LTD. Ticker: Security ID: Y1148A101 Meeting Date: JUN 19, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Approve Plan on Profit Distribution For For Management 3 Approve Issuance of Ordinary Shares or For For Management Issuance of Ordinary Shares to Raise Operational Funds or Participate in the Issuance of Global Depository Receipt 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Other Business None Against Management - CAVIUM, INC. Ticker: CAVM Security ID: 14964U108 Meeting Date: JUN 20, 2017 Meeting Type: Annual Record Date: APR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward H. Frank For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - CHARTER COMMUNICATIONS, INC. Ticker: CHTR Security ID: 16119P108 Meeting Date: APR 25, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director W. Lance Conn For Against Management 1 b Elect Director Kim C. Goodman For For Management 1 c Elect Director Craig A. Jacobson For For Management 1 d Elect Director Gregory B. Maffei For Against Management 1 e Elect Director John C. Malone For Against Management 1 f Elect Director John D. Markley, Jr. For For Management 1 g Elect Director David C. Merritt For For Management 1 h Elect Director Steven A. Miron For Against Management 1 i Elect Director Balan Nair For For Management 1 j Elect Director Michael Newhouse For For Management 1 k Elect Director Mauricio Ramos For Against Management 1 l Elect Director Thomas M. Rutledge For For Management 1 m Elect Director Eric L. Zinterhofer For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify KPMG LLP as Auditors For For Management 5 Adopt Proxy Access Right Against For Shareholder - CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 12, 2016 Meeting Type: Annual Record Date: OCT 14, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Carol A. Bartz For For Management 1 b Elect Director M. Michele Burns For For Management 1 c Elect Director Michael D. Capellas For For Management 1 d Elect Director John T. Chambers For For Management 1 e Elect Director Amy L. Chang For For Management 1 f Elect Director John L. Hennessy For For Management 1 g Elect Director Kristina M. Johnson For For Management 1 h Elect Director Roderick C. McGeary For For Management 1 i Elect Director Charles H. Robbins For For Management 1 j Elect Director Arun Sarin For For Management 1 k Elect Director Steven M. West For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Report on Lobbying Payments and Policy Against Against Shareholder 5 Report on Arab and non-Arab Employees Against Against Shareholder using EEO-1 Categories 6 Establish Board Committee on Against Against Shareholder Operations in Israeli Settlements - COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAR 16, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth J. Bacon For For Management Elect Director Madeline S. Bell For For Management Elect Director Sheldon M. Bonovitz For For Management Elect Director Edward D. Breen For For Management Elect Director Gerald L. Hassell For For Management Elect Director Jeffrey A. Honickman For For Management Elect Director Asuka Nakahara For For Management Elect Director David C. Novak For For Management Elect Director Brian L. Roberts For For Management Elect Director Johnathan A. Rodgers For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share - CONAGRA FOODS, INC. Ticker: CAG Security ID: Meeting Date: SEP 23, 2016 Meeting Type: Annual Record Date: JUL 29, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bradley A. Alford For For Management Elect Director Thomas K. Brown For For Management Elect Director Stephen G. Butler For For Management Elect Director Sean M. Connolly For For Management Elect Director Steven F. Goldstone For For Management Elect Director Joie A. Gregor For For Management Elect Director Rajive Johri For For Management Elect Director W.G. Jurgensen For For Management Elect Director Richard H. Lenny For For Management Elect Director Ruth Ann Marshall For For Management Elect Director Timothy R. McLevish For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation - COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: K105 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 18, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Susan L. Decker For For Management Elect Director Richard A. Galanti For For Management Elect Director John W. Meisenbach For For Management Elect Director Charles T. Munger For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - DEXCOM, INC. Ticker: DXCM Security ID: Meeting Date: MAY 31, 2017 Meeting Type: Annual Record Date: APR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Richard Collins For For Management 1 b Elect Director Mark Foletta For For Management 1 c Elect Director Eric J. Topol For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Amend Omnibus Stock Plan For For Management 6 Increase Authorized Common Stock For For Management - DREYFUS INSTITUTIONAL PREFERRED MONEY MARKET FUNDS Ticker: Security ID: T208 Meeting Date: JUL 15, 2016 Meeting Type: Special Record Date: JUN 10, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy Regarding Industry Concentration - ECORODOVIAS INFRAESTRUTURA E LOGISTICA SA Ticker: ECOR3 Security ID: P3661R107 Meeting Date: SEP 12, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements for the For For Management First Semester Ended June 30, 2016 Approve Reduction in Share Capital For For Management without Cancellation of Shares and Amend Article 5 Amend Articles 12 and 24 For For Management Elect Alternate Directors For For Management 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions - ECORODOVIAS INFRAESTRUTURA E LOGISTICA SA Ticker: ECOR3 Security ID: P3661R107 Meeting Date: OCT 13, 2016 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Joao Francisco Rached de For For Management Oliveira as Independent Director - ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 01, 2017 Meeting Type: Annual Record Date: FEB 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Michael L. Eskew For For Management 1 b Elect Director William G. Kaelin, Jr. For For Management 1 c Elect Director John C. Lechleiter For For Management 1 d Elect Director David A. Ricks For For Management 1 e Elect Director Marschall S. Runge For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Amend Deferred Compensation Plan For For Management 6 Report on Lobbying Payments and Policy Against Against Shareholder - ENKA INSAAT VE SANAYI A.S. Ticker: ENKAI Security ID: M4055T108 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Presiding Council of Meeting and For Did Not Vote Management Authorize Presiding Council to Sign Meeting Minutes 2 Accept Board Report For Did Not Vote Management 3 Accept Audit Report For Did Not Vote Management 4 Receive Information on Donations Made None None Management in 2016 5 Accept Financial Statements For Did Not Vote Management 6 Approve Discharge of Board For Did Not Vote Management 7 Elect Directors For Did Not Vote Management 8 Approve Director Remuneration For Did Not Vote Management 9 Ratify External Auditors For Did Not Vote Management 10 Approve Allocation of Income For Did Not Vote Management 11 Receive Information on the Guarantees, None None Management Pledges, and Mortgages Provided by the Company to Third Parties 12 Authorize Board to Distribute Interim For Did Not Vote Management Dividends 13 Approve Accounting Transfers in Case For Did Not Vote Management of Losses for 2017 14 Grant Permission for Board Members to For Did Not Vote Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 15 Wishes None None Management - EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: FEB 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Janet F. Clark For For Management 1 b Elect Director Charles R. Crisp For For Management 1 c Elect Director Robert P. Daniels For For Management 1 d Elect Director James C. Day For For Management 1 e Elect Director Donald F. Textor For For Management 1 f Elect Director William R. Thomas For For Management 1 g Elect Director Frank G. Wisner For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Increase Authorized Common Stock For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management - FORTINET, INC. Ticker: FTNT Security ID: 34959E109 Meeting Date: JUN 23, 2017 Meeting Type: Annual Record Date: APR 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael Xie For Against Management Elect Director William H. Neukom For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - GRAN TIERRA ENERGY INC. Ticker: GTE Security ID: 38500T101 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gary S. Guidry For For Management Elect Director Peter J. Dey For For Management Elect Director Evan Hazell For For Management Elect Director Robert B. Hodgins For For Management Elect Director Ronald Royal For For Management Elect Director David P. Smith For For Management Elect Director Brooke Wade For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - HANWHA TECHWIN CO., LTD. Ticker: A012450 Security ID: Y7470L102 Meeting Date: MAR 24, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management Elect Lee Man-seop as Inside Director For For Management Elect Lee Hong-geon as Inside Director For For Management Elect Kim Joo-seong as Outside Director For For Management Elect Yang Tae-jin as Outside Director For For Management 4 Elect Kim Joo-seong as Members of For For Management Audit Committee 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors - HOLOGIC, INC. Ticker: HOLX Security ID: 436440101 Meeting Date: MAR 08, 2017 Meeting Type: Annual Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Christopher J. Coughlin For For Management Elect Director Sally W. Crawford For For Management Elect Director Scott T. Garrett For For Management Elect Director Lawrence M. Levy For For Management Elect Director Stephen P. MacMillan For For Management Elect Director Christiana Stamoulis For For Management Elect Director Elaine S. Ullian For For Management Elect Director Amy M. Wendell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Ernst & Young LLP as Auditors For For Management - HYUNDAI MOBIS CO. Ticker: A012330 Security ID: Y3849 A109 Meeting Date: MAR 17, 2017 Meeting Type: Annual Record Date: DEC 31, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Elect One Inside Director and Two For For Management Outside Directors 3 Elect Two Members of Audit Committee For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors - IOCHPE MAXION S.A. Ticker: MYPK3 Security ID: P58749105 Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2016 2 Approve Allocation of Income and For For Management Dividends 3 Fix Number of Directors For For Management 4 Elect Directors and Alternates For For Management 5 Approve Remuneration of Company's For Against Management Management - KELLOGG COMPANY Ticker: K Security ID: Meeting Date: APR 28, 2017 Meeting Type: Annual Record Date: MAR 01, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John Bryant For For Management Elect Director Stephanie Burns For For Management Elect Director Richard Dreiling For For Management Elect Director La June Montgomery For For Management Tabron 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Amend Proxy Access Right Against Against Shareholder - LAS VEGAS SANDS CORP. Ticker: LVS Security ID: Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles D. Forman For For Management Elect Director Steven L. Gerard For Withhold Management Elect Director George Jamieson For For Management Elect Director Lewis Kramer For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - MOLSON COORS BREWING COMPANY Ticker: TAP Security ID: 60871R209 Meeting Date: MAY 17, 2017 Meeting Type: Annual Record Date: MAR 24, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roger G. Eaton For For Management Elect Director Charles M. Herington For For Management Elect Director H. Sanford Riley For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation - NEUROCRINE BIOSCIENCES, INC. Ticker: NBIX Security ID: 64125C109 Meeting Date: MAY 22, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kevin C. Gorman For For Management Elect Director Gary A. Lyons For Withhold Management Elect Director Alfred W. Sandrock, Jr. For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Ernst & Young LLP as Auditors For For Management - NEWELL BRANDS INC. Ticker: NWL Security ID: 651229106 Meeting Date: MAY 09, 2017 Meeting Type: Annual Record Date: MAR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ian G.H. Ashken For For Management 1 b Elect Director Thomas E. Clarke For For Management 1 c Elect Director Kevin C. Conroy For For Management 1 d Elect Director Scott S. Cowen For For Management 1 e Elect Director Michael T. Cowhig For For Management 1 f Elect Director Domenico De Sole For For Management 1 g Elect Director Martin E. Franklin For For Management 1 h Elect Director Ros L'Esperance For For Management 1 i Elect Director Michael B. Polk For For Management 1 j Elect Director Steven J. Strobel For For Management 1 k Elect Director Michael A. Todman For For Management 1 l Elect Director Raymond G. Viault For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - NORSK HYDRO ASA Ticker: NHY Security ID: R61115102 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: APR 25, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Notice of Meeting and Agenda For For Management 2 Designate Inspector(s) of Minutes of For For Management Meeting 3 Accept Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 1.25 Per Share 4 Approve Remuneration of Auditors For For Management 5 Discuss Company's Corporate Governance None None Management Statement 6 Approve Remuneration Policy And Other For Against Management Terms of Employment For Executive Management 7 Approve Update of the Mandate of the For For Management Nomination Committee Approve Remuneration of Corporate For For Management Assembly Approve Remuneration of Nomination For For Management Committee - NUCOR CORPORATION Ticker: NUE Security ID: Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Patrick J. Dempsey For For Management Elect Director John J. Ferriola For For Management Elect Director Gregory J. Hayes For For Management Elect Director Victoria F. Haynes For For Management Elect Director Bernard L. Kasriel For For Management Elect Director Christopher J. Kearney For For Management Elect Director Laurette T. Koellner For For Management Elect Director John H. Walker For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Adopt Quantitative Compnay-Wide GHG Against Against Shareholder Goals - ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 16, 2016 Meeting Type: Annual Record Date: SEP 19, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey S. Berg For Withhold Management Elect Director H. Raymond Bingham For Withhold Management Elect Director Michael J. Boskin For Withhold Management Elect Director Safra A. Catz For Withhold Management Elect Director Bruce R. Chizen For Withhold Management Elect Director George H. Conrades For Withhold Management Elect Director Lawrence J. Ellison For Withhold Management Elect Director Hector Garcia-Molina For Withhold Management Elect Director Jeffrey O. Henley For Withhold Management Elect Director Mark V. Hurd For Withhold Management Elect Director Renee J. James For For Management Elect Director Leon E. Panetta For Withhold Management Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Report on Lobbying Payments and Policy Against Against Shareholder - PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: 71654V101 Meeting Date: APR 27, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor 2 a Elect Walter Luis Bernardes Albertoni None For Shareholder as Fiscal Council Member and Jose Pais Rangel as Alternate Appointed by Preferred Shareholder 2 b Elect Sonia Julia Sulzbeck Villalobos None Abstain Shareholder as Fiscal Council Member and Roberto Lamb as Alternate Appointed by Preferred Shareholder - PIONEER NATURAL RESOURCES COMPANY Ticker: PXD Security ID: Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 23, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edison C. Buchanan For For Management Elect Director Andrew F. Cates For For Management Elect Director Timothy L. Dove For For Management Elect Director Phillip A. Gobe For For Management Elect Director Larry R. Grillot For For Management Elect Director Stacy P. Methvin For For Management Elect Director Royce W. Mitchell For For Management Elect Director Frank A. Risch For For Management Elect Director Scott D. Sheffield For For Management Elect Director Mona K. Sutphen For For Management Elect Director J. Kenneth Thompson For For Management Elect Director Phoebe A. Wood For For Management Elect Director Michael D. Wortley For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Report on Annual Sustainability Against Against Shareholder - QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 24, 2017 Meeting Type: Annual Record Date: MAR 27, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Earl C. (Duke) Austin, For For Management Jr. Elect Director Doyle N. Beneby For For Management Elect Director J. Michal Conaway For For Management Elect Director Vincent D. Foster For For Management Elect Director Bernard Fried For For Management Elect Director Worthing F. Jackman For For Management Elect Director David M. McClanahan For For Management Elect Director Margaret B. Shannon For For Management Elect Director Pat Wood, III For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 09, 2017 Meeting Type: Annual Record Date: APR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Bonnie L. Bassler For For Management Elect Director N. Anthony Coles For For Management Elect Director Joseph L. Goldstein For Against Management Elect Director Christine A. Poon For Against Management Elect Director P. Roy Vagelos For For Management Elect Director Huda Y. Zoghbi For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years - SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 12, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Marc Benioff For For Management 1 b Elect Director Keith Block For Against Management 1 c Elect Director Craig Conway For For Management 1 d Elect Director Alan Hassenfeld For For Management 1 e Elect Director Neelie Kroes For For Management 1 f Elect Director Colin Powell For For Management 1 g Elect Director Sanford Robertson For For Management 1 h Elect Director John V. Roos For For Management 1 i Elect Director Robin Washington For For Management 1 j Elect Director Maynard Webb For For Management 1 k Elect Director Susan Wojcicki For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Shareholders May Call Special Meeting Against For Shareholder - SCHLUMBERGER LIMITED Ticker: SLB Security ID: Meeting Date: APR 05, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Peter L.S. Currie For For Management 1 b Elect Director Miguel M. Galuccio For For Management 1 c Elect Director V. Maureen Kempston For For Management Darkes 1 d Elect Director Paal Kibsgaard For For Management 1 e Elect Director Nikolay Kudryavtsev For For Management 1 f Elect Director Helge Lund For For Management 1 g Elect Director Michael E. Marks For For Management 1 h Elect Director Indra K. Nooyi For For Management 1 i Elect Director Lubna S. Olayan For For Management 1 j Elect Director Leo Rafael Reif For For Management 1 k Elect Director Tore I. Sandvold For For Management 1 l Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Adopt and Approve Financials and For For Management Dividends 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Approve Omnibus Stock Plan For For Management 7 Amend Employee Stock Purchase Plan For For Management - SEIKO EPSON CORP. Ticker: Security ID: J7030F105 Meeting Date: JUN 28, 2017 Meeting Type: Annual Record Date: MAR 31, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 30 Elect Director Usui, Minoru For For Management Elect Director Inoue, Shigeki For For Management Elect Director Kubota, Koichi For For Management Elect Director Kawana, Masayuki For For Management Elect Director Seki, Tatsuaki For For Management Elect Director Omiya, Hideaki For For Management Elect Director Matsunaga, Mari For For Management 3 Approve Annual Bonus For For Management 4 Approve Takeover Defense Plan (Poison For Against Management Pill) - SQUARE, INC. Ticker: SQ Security ID: Meeting Date: JUN 14, 2017 Meeting Type: Annual Record Date: APR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Roelof Botha For For Management Elect Director Jim McKelvey For For Management Elect Director Ruth Simmons For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management - SUPERIOR ENERGY SERVICES, INC. Ticker: SPN Security ID: Meeting Date: MAY 23, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Harold J. Bouillion For For Management Elect Director David D. Dunlap For For Management Elect Director James M. Funk For For Management Elect Director Terence E. Hall For For Management Elect Director Peter D. Kinnear For For Management Elect Director Janiece M. Longoria For For Management Elect Director Michael M. McShane For For Management Elect Director W. Matt Ralls For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management - T-MOBILE US, INC. Ticker: TMUS Security ID: Meeting Date: JUN 13, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W. Michael Barnes For For Management Elect Director Thomas Dannenfeldt For For Management Elect Director Srikant M. Datar For For Management Elect Director Lawrence H. Guffey For For Management Elect Director Timotheus Hottges For For Management Elect Director Bruno Jacobfeuerborn For For Management Elect Director Raphael Kubler For For Management Elect Director Thorsten Langheim For For Management Elect Director John J. Legere For For Management Elect Director Teresa A. Taylor For For Management Elect Director Kelvin R. Westbrook For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Adopt Proxy Access Right Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against Against Shareholder 7 Clawback of Incentive Payments Against Against Shareholder - TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 22, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Nancy E. Cooper For For Management 1 b Elect Director Daniel R. Fishback For For Management 1 c Elect Director David E. Kepler For For Management 1 d Elect Director William S. Stavropoulos For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors - TESARO, INC. Ticker: TSRO Security ID: 881569107 Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 14, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Leon O. Moulder, Jr. For For Management 1 b Elect Director Mary Lynne Hedley For Withhold Management 1 c Elect Director David M. Mott For For Management 1 d Elect Director Lawrence M. Alleva For For Management 1 e Elect Director James O. Armitage For For Management 1 f Elect Director Earl M. (Duke) Collier, For For Management Jr. 1 g Elect Director Garry A. Nicholson For For Management 1 h Elect Director Arnold L. Oronsky For For Management 1 i Elect Director Kavita Patel For For Management 1 j Elect Director Beth Seidenberg For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young, LLP as Auditors For For Management - THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: Meeting Date: JUL 20, 2016 Meeting Type: Special Record Date: JUN 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management - THE DOW CHEMICAL COMPANY Ticker: DOW Security ID: Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Ajay Banga For For Management 1 b Elect Director Jacqueline K. Barton For For Management 1 c Elect Director James A. Bell For For Management 1 d Elect Director Richard K. Davis For For Management 1 e Elect Director Jeff M. Fettig For For Management 1 f Elect Director Andrew N. Liveris For For Management 1 g Elect Director Mark Loughridge For For Management 1 h Elect Director Raymond J. Milchovich For For Management 1 i Elect Director Robert S. (Steve) Miller For For Management 1 j Elect Director Paul Polman For For Management 1 k Elect Director Dennis H. Reilley For For Management 1 l Elect Director James M. Ringler For For Management 1 m Elect Director Ruth G. Shaw For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - THE ESTEE LAUDER COMPANIES INC. Ticker: EL Security ID: Meeting Date: NOV 11, 2016 Meeting Type: Annual Record Date: SEP 12, 2016 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Ronald S. Lauder For For Management Elect Director William P. Lauder For Withhold Management Elect Director Richard D. Parsons For Withhold Management Elect Director Lynn Forester de For For Management Rothschild Elect Director Richard F. Zannino For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation - THE GOODYEAR TIRE & RUBBER COMPANY Ticker: GT Security ID: Meeting Date: APR 10, 2017 Meeting Type: Annual Record Date: FEB 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William J. Conaty For For Management 1 b Elect Director James A. Firestone For For Management 1 c Elect Director Werner Geissler For For Management 1 d Elect Director Peter S. Hellman For For Management 1 e Elect Director Laurette T. Koellner For For Management 1 f Elect Director Richard J. Kramer For For Management 1 g Elect Director W. Alan McCollough For For Management 1 h Elect Director John E. McGlade For For Management 1 i Elect Director Michael J. Morell For For Management 1 j Elect Director Roderick A. Palmore For For Management 1 k Elect Director Stephanie A. Streeter For For Management 1 l Elect Director Thomas H. Weidemeyer For For Management 1 m Elect Director Michael R. Wessel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 6 Require Independent Board Chairman Against Against Shareholder - THE HOME DEPOT, INC. Ticker: HD Security ID: Meeting Date: MAY 18, 2017 Meeting Type: Annual Record Date: MAR 20, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Gerard J. Arpey For For Management 1 b Elect Director Ari Bousbib For For Management 1 c Elect Director Jeffery H. Boyd For For Management 1 d Elect Director Gregory D. Brenneman For For Management 1 e Elect Director J. Frank Brown For For Management 1 f Elect Director Albert P. Carey For For Management 1 g Elect Director Armando Codina For For Management 1 h Elect Director Helena B. Foulkes For For Management 1 i Elect Director Linda R. Gooden For For Management 1 j Elect Director Wayne M. Hewett For For Management 1 k Elect Director Karen L. Katen For For Management 1 l Elect Director Craig A. Menear For For Management 1 m Elect Director Mark Vadon For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Prepare Employment Diversity Report Against Against Shareholder and Report on Diversity Policies 6 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 7 Amend Articles/Bylaws/Charter - Call Against For Shareholder Special Meetings - THE KRAFT HEINZ COMPANY Ticker: KHC Security ID: Meeting Date: APR 19, 2017 Meeting Type: Annual Record Date: FEB 21, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Gregory E. Abel For For Management 1 b Elect Director Alexandre Behring For For Management 1 c Elect Director Warren E. Buffett For For Management 1 d Elect Director John T. Cahill For For Management 1 e Elect Director Tracy Britt Cool For For Management 1 f Elect Director Feroz Dewan For For Management 1 g Elect Director Jeanne P. Jackson For For Management 1 h Elect Director Jorge Paulo Lemann For For Management 1 i Elect Director Mackey J. McDonald For For Management 1 j Elect Director John C. Pope For For Management 1 k Elect Director Marcel Herrmann Telles For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Report on Sustainability Against Against Shareholder 5 Assess Environmental Impact of Against Against Shareholder Non-Recyclable Packaging 6 Report on Supply Chain Impact on Against Against Shareholder Deforestation - THE TJX COMPANIES, INC. Ticker: TJX Security ID: Meeting Date: JUN 06, 2017 Meeting Type: Annual Record Date: APR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Zein Abdalla For For Management Elect Director Jose B. Alvarez For For Management Elect Director Alan M. Bennett For For Management Elect Director David T. Ching For For Management Elect Director Ernie Herrman For For Management Elect Director Michael F. Hines For For Management Elect Director Amy B. Lane For For Management Elect Director Carol Meyrowitz For For Management Elect Director Jackwyn L. Nemerov For For Management Elect Director John F. O'Brien For For Management Elect Director Willow B. Shire For For Management 2 Ratify PricewaterhouseCoopers as For For Management Auditors 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Include Diversity as a Performance Against Against Shareholder Metric 8 Report on Pay Disparity Against Against Shareholder 9 Report on Gender, Race, or Ethnicity Against Against Shareholder Pay Gap 10 Report on Net-Zero Greenhouse Gas Against Against Shareholder Emissions - TWILIO INC. Ticker: TWLO Security ID: 90138F102 Meeting Date: JUN 12, 2017 Meeting Type: Annual Record Date: APR 17, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Richard Dalzell For For Management Elect Director Erika Rottenberg For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management - ULTA BEAUTY, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: JUN 01, 2017 Meeting Type: Annual Record Date: APR 03, 2017 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michelle L. Collins For For Management Elect Director Dennis K. Eck For For Management Elect Director Charles J. Philippin For For Management Elect Director Vanessa A. Wittman For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - UNION PACIFIC CORPORATION Ticker: UNP Security ID: Meeting Date: MAY 11, 2017 Meeting Type: Annual Record Date: MAR 10, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Andrew H. Card, Jr. For For Management 1 b Elect Director Erroll B. Davis, Jr. For For Management 1 c Elect Director David B. Dillon For For Management 1 d Elect Director Lance M. Fritz For For Management 1 e Elect Director Deborah C. Hopkins For For Management 1 f Elect Director Jane H. Lute For For Management 1 g Elect Director Michael R. McCarthy For For Management 1 h Elect Director Michael W. McConnell For For Management 1 i Elect Director Thomas F. McLarty, III For For Management 1 j Elect Director Steven R. Rogel For For Management 1 k Elect Director Jose H. Villarreal For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder - UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: Meeting Date: APR 24, 2017 Meeting Type: Annual Record Date: FEB 28, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Lloyd J. Austin, III For For Management 1 b Elect Director Diane M. Bryant For For Management 1 c Elect Director John V. Faraci For For Management 1 d Elect Director Jean-Pierre Garnier For For Management 1 e Elect Director Gregory J. Hayes For For Management 1 f Elect Director Edward A. Kangas For For Management 1 g Elect Director Ellen J. Kullman For For Management 1 h Elect Director Marshall O. Larsen For For Management 1 i Elect Director Harold McGraw, III For For Management 1 j Elect Director Fredric G. Reynolds For For Management 1 k Elect Director Brian C. Rogers For For Management 1 l Elect Director Christine Todd Whitman For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 05, 2017 Meeting Type: Annual Record Date: APR 11, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director William C. Ballard, Jr. For For Management 1 b Elect Director Richard T. Burke For For Management 1 c Elect Director Timothy P. Flynn For For Management 1 d Elect Director Stephen J. Hemsley For For Management 1 e Elect Director Michele J. Hooper For For Management 1 f Elect Director Rodger A. Lawson For For Management 1 g Elect Director Glenn M. Renwick For For Management 1 h Elect Director Kenneth I. Shine For For Management 1 i Elect Director Gail R. Wilensky For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors 5 Report on Lobbying Payments and Policy Against Against Shareholder - VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2017 Meeting Type: Annual Record Date: MAR 07, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director H. Paulett Eberhart For For Management 1 b Elect Director Joseph W. Gorder For For Management 1 c Elect Director Kimberly S. Greene For For Management 1 d Elect Director Deborah P. Majoras For For Management 1 e Elect Director Donald L. Nickles For For Management 1 f Elect Director Philip J. Pfeiffer For For Management 1 g Elect Director Robert A. Profusek For For Management 1 h Elect Director Susan Kaufman Purcell For For Management 1 i Elect Director Stephen M. Waters For For Management 1 j Elect Director Randall J. Weisenburger For For Management 1 k Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management - VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2017 Meeting Type: Annual Record Date: DEC 02, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Lloyd A. Carney For For Management 1 b Elect Director Mary B. Cranston For For Management 1 c Elect Director Francisco Javier For For Management Fernandez-Carbajal 1 d Elect Director Gary A. Hoffman For For Management 1 e Elect Director Alfred F. Kelly, Jr. For For Management 1 f Elect Director Robert W. Matschullat For For Management 1 g Elect Director Suzanne Nora Johnson For For Management 1 h Elect Director John A.C. Swainson For For Management 1 i Elect Director Maynard G. Webb, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify KPMG LLP as Auditors For For Management - VULCAN MATERIALS COMPANY Ticker: VMC Security ID: 929160109 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 15, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director O. B. Grayson Hall, Jr. For For Management 1 b Elect Director James T. Prokopanko For For Management 1 c Elect Director David P. Steiner For For Management 1 d Elect Director Kathleen Wilson-Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors - WALGREENS BOOTS ALLIANCE, INC. Ticker: WBA Security ID: 931427108 Meeting Date: JAN 26, 2017 Meeting Type: Annual Record Date: NOV 28, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Janice M. Babiak For For Management 1 b Elect Director David J. Brailer For For Management 1 c Elect Director William C. Foote For For Management 1 d Elect Director Ginger L. Graham For For Management 1 e Elect Director John A. Lederer For For Management 1 f Elect Director Dominic P. Murphy For For Management 1 g Elect Director Stefano Pessina For For Management 1 h Elect Director Leonard D. Schaeffer For For Management 1 i Elect Director Nancy M. Schlichting For For Management 1 j Elect Director James A. Skinner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Approve Executive Incentive Bonus Plan For For Management 5 Proxy Access Against Against Shareholder 6 Approve Report on Executive Pay & Against Against Shareholder Sustainability Performance - WEICHAI POWER CO., LTD. Ticker: Security ID: Y9531A109 Meeting Date: OCT 31, 2016 Meeting Type: Special Record Date: SEP 30, 2016 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Sale and Purchase Agreement For For Management and Related Transactions 2 Approve Provision of General Services For For Management and Labour Services by Weichai Holdings to the Company Including the Relevant Supplemental Agreement and New Caps 3 Approve Supply and or Connection of For For Management Utilities by Weichai Holdings to the Company Including the Relevant Supplemental Agreement and New Caps 4 Approve Purchase of Diesel Engine For For Management Parts and Components and Related Products and Processing Services by the Company from Weichai Holdings Including the Relevant Supplemental Agreement and New Caps 5 Approve Sale of Diesel Engines, Diesel For For Management Engine Parts and Components, Semi-finished Products and Related Products and Provision of Processing Services by the Company to Weichai Holdings Including the Relevant Supplemental Agreement and New Caps 6 Approve Purchase of Diesel Engine For For Management Parts and Components, Diesel Engines and Related Products and Processing and Labour Services by the Company from Weichai Heavy Machinery Including the Relevant Supplemental Agreement and New Caps 7 Approve Application of the Loan and For For Management Grant of the Guarantee by the Company to Weichai Power Hong Kong International Development Co., Limited - WEICHAI POWER CO., LTD. Ticker: Security ID: Y9531A109 Meeting Date: FEB 08, 2017 Meeting Type: Special Record Date: JAN 09, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger and Absorption of For For Management Weichai Power Hydraulic Technology Co. , Ltd. 2 Approve Merger and Absorption of For For Management Weichai (Weifang) Medium-duty Diesel Engine Co., Ltd. - WEICHAI POWER CO., LTD. Ticker: Security ID: Y9531 A109 Meeting Date: JUN 08, 2017 Meeting Type: Annual Record Date: MAY 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2016 Annual Report For For Management 2 Approve 2016 Report of the Board of For For Management Directors 3 Approve 2016 Report of the Supervisory For For Management Committee 4 Approve 2016 Audited Financial For For Management Statements and Auditors' Report 5 Approve 2016 Final Financial Report For For Management 6 Approve 2017 Financial Budget Report For For Management 7 Approve Ernst & Young Hua Ming LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 8 Approve Shangdong Hexin Accountants For For Management LLP as Internal Control Auditors 9 Approve Interim Dividend For For Management 10 Amend Rules of Procedure for General For For Management Meetings 11 Approve Payment of Cash Dividends and For For Management Bonus Shares Issue 12 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 13 Amend Articles of Association For For Management 14 Elect Li Hongwu as Director For For Management 15 Elect Yuan Hongming as Director For For Management 16 Elect Yan Jianbo as Director For For Management - WEICHAI POWER CO., LTD. Ticker: Security ID: Y9531 A109 Meeting Date: JUN 08, 2017 Meeting Type: Special Record Date: MAY 08, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Payment of Cash Dividends and For For Management Bonus Shares Issue - ZIMMER BIOMET HOLDINGS, INC. Ticker: ZBH Security ID: P102 Meeting Date: MAY 12, 2017 Meeting Type: Annual Record Date: MAR 13, 2017 # Proposal Mgt Rec Vote Cast Sponsor 1 a Elect Director Christopher B. Begley For For Management 1 b Elect Director Betsy J. Bernard For For Management 1 c Elect Director Gail K. Boudreaux For For Management 1 d Elect Director David C. Dvorak For For Management 1 e Elect Director Michael J. Farrell For For Management 1 f Elect Director Larry C. Glasscock For For Management 1 g Elect Director Robert A. Hagemann For For Management 1 h Elect Director Arthur J. Higgins For For Management 1 i Elect Director Michael W. Michelson For For Management 1 j Elect Director Cecil B. Pickett For For Management 1 k Elect Director Jeffrey K. Rhodes For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 17, 2017
